DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 19, 2020 has been entered.
Status of Claims 
This is in reply to the claim amendments and remarks of the RCE filed October 19, 2020. 
Claims 1-2, 4-5, 7, 9-11, 13-16, 20-21, 23-24, and 26 have been amended.
Claims 1-26 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims priority of Provisional Application 62/317,372 filed on 4/1/2016 and Provisional Application 62/328,476 filed on 4/27/2016. Applicant's claim for the benefit of this prior-filed application is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/19/2020 and 2/3/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendments
Applicant's remaining amendments have been considered, but are not sufficient to overcome the 35 USC 103 rejection. These rejections have been updated below to address the claim amendments.

Response to Arguments
Applicant's arguments regarding the 35 USC 103 rejections have been fully considered but they are not persuasive.
With regard to the limitations of claims 1-26, Applicant argues that the claims are allowable over 35 USC 103 because the claim amendments overcome the current art rejection. Please see the updated rejection below since amendments by Applicant require additional reference to the Examiners art rejection. The Examiner specifically points to the PTAB decision dated 8/18/2020, which affirms the Examiners 35 USC 103 rejection. Applicant’s arguments are not persuasive. 
The Examiner further notes that the inventions of independent claims 1, 11, and 25 are obvious variants, where the 35 USC 103 rejection of claim 25 (which was not amended) was affirmed in the PTAB decision dated 8/18/2020, which confirms the Examiners rejection below. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    
            In the instant case (Step 1), claims 11-24 are directed toward a process and claims 1-10 and 25-26 are directed toward a system; which are statutory categories of invention. Additionally (Step 2A Prong One), the independent claim 1 is directed toward optimize overall economics of operation of an electrical system, the controller comprising: a communication interface to connect to an electrical system, the electrical system including automatically adjustable based on a set of control values for a set of control variables, the one or more components comprising one or more devices selected from the group consisting of a load, a generator, and an energy storage system (ES S); and one or more processors to: generate an extended control plan to control operation of the electrical system over an upcoming time domain by determining a plurality of sets of control values corresponding to a plurality of sets of control variables with each set of control variables corresponding to a segment of a plurality of segments of the upcoming time domain,  each given set of control values to effectuate a change to the one or more components of the electrical system during a corresponding segment of the plurality of segments of the upcoming time domain toward meeting a controller objective for economical optimization of the electrical system, the plurality of sets of control values determined by the one or more processors utilizing an optimization algorithm to identify the plurality of sets of control values in accordance with one or more constraints and a plurality of cost elements associated with operation of the one or more components of the electrical system during the upcoming time domain, the optimization algorithm comprising a cost function including a sum of the plurality of cost elements, the plurality of cost elements including at least time of use (ToU) supply charges and demand charges; and control operation the electrical system over the plurality of segments of the upcoming time domain based on the control plan, including automatically performing, at least one action during each segment of the plurality of segments, the at least one action performed based on a control value of the plurality of sets of control values, the at least one action selected from the group consisting of increasing or decreasing an amount of power consumed by the load, increasing or decreasing generation by the generator, and 
Independent claim 11 is directed toward optimize overall economics of operation of an electrical system, the method comprising: receiving a set of configuration elements specifying one or more constraints of the electrical system and a plurality of cost elements associated with operation of the electrical system, receiving a set of process variables that provide one or more measurements of a state of the electrical system, the set of process variables to be used by the controller to determine progress toward meeting a controller objective for economical optimization of the electrical system; determining a set of control values for a set of control variables to effectuate a change to the electrical system toward meeting the controller objective for economical optimization of the electrical system, the determining the set of control values including utilization of an optimization algorithm to identify the set of control values in accordance with the one or more constraints and the plurality of cost elements specified by the set of configuration elements, the optimization algorithm including a cost function comprising a sum of the plurality of cost elements specified by the set of configuration elements, the electrical automatically adjustable based on the set of control values for the set of control variables, the one or more components comprising one or more devices selected from the group consisting of a load, a generator, and an energy storage system (ESS); and automatically controlling operation of the one or more components of the electrical system based on the optimization algorithm by automatically performing, based on the determined set of control values, at least one action selected from the group consisting of increasing or decreasing an amount of power consumed by the load, increasing or decreasing generation by the generator, and charging or discharging the ESS (Organizing Human Activity), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are analyzing control variables and costs for a plurality of segments of time to determine what changes should be controlled on the electrical system, which is a business relation. The Applicant’s claimed limitations are merely analyzing control variables and costs to determine what changes to make on the electrical system, which is directed towards the abstract idea of Organizing Human Activity.
Independent claim 25 is directed toward optimize overall economics of operation of an electrical system, the controller comprising: a communication interface to connect to an electrical system, the electrical system including one or more components that are automatically adjustable based on a set of control values for a set of control variables, the one or more components comprising one or more devices selected from the group consisting of a load, a generator, and an energy storage system (ES S); and one or more determine a set of control values for a set of control variables to effectuate a change to the electrical system toward meeting a controller objective for economical optimization of the electrical system, wherein the set of control values are determined by the one or more processors utilizing an optimization algorithm including a cost function to identify the set of control values in accordance with one or more constraints and a plurality of cost elements associated with operation of the electrical system, the cost function including a sum of the plurality of cost elements including at least time of use (ToU) supply charges and demand charges, the ToU supply charges comprise charges for electrical energy from an electrical grid based on one or more supply rates of the electrical energy multiplied by a total energy provided to the electrical system by the electrical grid during one or more time windows corresponding to the one or more supply rates, the demand charges comprise charges for the electrical energy from the grid based on one or more demand rates multiplied by a maximum rate of electrical energy provided to the electrical system by the electrical grid during one or more corresponding demand time windows, the plurality of cost elements further include a negative cost associated with a contracted or incentive maneuver for operating the electrical system in a manner that is prescribed by the electrical grid, and automatically control operation of the one or more components of the electrical system based on the optimization algorithm by automatically performing, based on the determined set of control values, at least one action selected from the group consisting of increasing or decreasing an amount of power consumed by the load, increasing or decreasing generation by the generator, and charging or discharging the ESS (Organizing Human Activity), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent 
Step 2A Prong Two: In this application, even if not directed toward the abstract idea, the above “the controller comprising: a communication interface to connect to an electrical system, including automatically performing, at least one action during each segment of the plurality of segments, the at least one action selected from the group consisting of increasing or decreasing an amount of power consumed by the load, increasing or decreasing generation by the generator, and charging or discharging the ESS” (claim 1), “receiving a set of configuration elements, receiving a set of process variables; and automatically controlling operation of the one or more components of the electrical system by automatically performing at least one action selected from the group consisting of increasing or decreasing an amount of power consumed by the load, increasing or decreasing generation by the generator, and charging or discharging the ESS” (claim 11), and “automatically control operation of the one or more components of the electrical system based on the optimization algorithm by automatically performing, at least one action selected from the group consisting of increasing or decreasing an amount of power consumed by the load, increasing or decreasing generation by the generator, and charging or discharging the ESS” (claim 25) steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. 
In addition, dependent claims 2-10, 12-24, and 26 further narrow the abstract idea and dependent claims 2-3, 6, 12, 20-21, and 23-24 additionally recite “receive a set of configuration elements specifying the one or more constraints of the electrical system, receive, via the communication interface, a set of process variables that provide one or more measurements of a state of the electrical system, receive, via the communication interface, a set of external inputs providing indication of one or more conditions that are external to the controller and the electrical system, controlling operation of the electrical system, controlling the electrical system during each time segment of the upcoming time domain, providing a given set of control values, and receives the set of optimal values” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and the claimed “economic optimizer and dynamic manager” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05).
The claimed “the electrical system including one or more components that are, the one or more components comprising one or more devices selected from the group consisting of a load, a generator, and an energy storage system (ESS); and one or more processors to, by the one or more processors, of the one or more components of the electrical system, controller, and electrical system” (claim 1), “the electrical system including one or more components that are, the one or more components comprising one or more devices selected from the group consisting of a load, a generator, and an energy storage system (ESS), controller, electrical system, economic optimizer and dynamic manager” (claim 11), and “the controller comprising: a communication interface to connect to an electrical system, the electrical system including one or more components 
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method claims 11-24; System claims 1-10 and 25-26 recite “the electrical system including one or more components that are, the one or more components comprising one or more devices selected from the group consisting of a load, a generator, and an energy storage system (ESS); and one or more processors to, by the one or more processors, of the one or more components of the electrical system, controller, and electrical system” (claim 1), “the electrical system including one or more components that are, the one or more computer program instructions may be loaded onto a general purpose computer” and Figures 1 and 21. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. Also, the above “the controller comprising: a communication interface to connect to an electrical system, including automatically performing, at least one action during each segment of the plurality of segments, the at least one action selected from the group consisting of increasing or decreasing an amount of power consumed by the load, increasing or decreasing generation by the generator, and charging or discharging the ESS” (claim 1), “receiving a set of configuration elements, receiving a set of process variables; and automatically controlling operation of the one or more components of the electrical system by automatically performing at least one action selected from the group consisting of increasing or decreasing an amount of power 
In addition, claims 2-10, 12-24, and 26 further narrow the abstract idea identified in the independent claims and present no additional elements that provide significantly more.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claims 2-3, 6, 12, 20-21, and 23-24 additionally recite “receive a set of configuration elements specifying the one or more constraints of the electrical system, receive, via the communication interface, a set of process variables that provide one or more measurements of a state of the electrical system, receive, via the communication interface, a set of external inputs providing indication of one or more conditions that are external to the controller and the electrical system, controlling operation of the electrical system, controlling the electrical system during each time segment of the upcoming time domain, providing a given set of control values, and receives the set of optimal values”  which do not account for additional elements that amount to significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art and the claimed “economic optimizer and dynamic manager” which do not account for additional elements that amount to significantly more than the abstract idea because the claimed structure merely amounts to the application or instructions to apply the abstract idea on a computer and does not move beyond a general link of the use of an abstract idea to a particular technological environment (See MPEP 2106.05). The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent claim(s). Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 8-10, and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2015/0355655 A1) in view of Marhoefer (US 2009/0048716 A1) and further in view of Schaefer et al. (US 2010/0174643 A1).

Regarding Claim 1: Wang et al. teach a controller to optimize overall economics of operation of an electrical system, the controller comprising: the electrical system including one or more components (See Abstract and claim 1): 
each given set of control values to effectuate a change to the one or more components of the electrical system (See Figure 1 – “objective function”, Abstract – “flexible constraints of an electric power system”, Paragraph 0008, Paragraph 0012 – “power generation cost optimization model”, Paragraph 0013 – “optimal load curtailment”, Paragraph 0023, Paragraph 0028 – “optimization calculation is carried out according to the optimal load curtailment model to obtain the optimal load curtailment and the power grid operating state controlled variables”, Paragraph 0029 – “the bottleneck affecting the economic efficiency of system operation can be found out based on the optimization result, and therefore, reference can be provided for upgrading and modifying the power grid”, and claim 1 – “obtain a comprehensive flexible optimization result or an optimal power generation cost, if the load flow calculation is successful, and if the load flow calculation fails, carrying out corresponding optimization calculation according to an optimal load curtailment model to obtain an optimal load curtailment”);
the plurality of sets of control values determined by the one or more processors utilizing an optimization algorithm to identify the plurality of sets of control values in accordance with one or more constraints and a plurality of cost elements associated with operation of the one or more components of the electrical system during the upcoming time domain (See Figure 1, Paragraph 0014 – “a Lagrange objective function according to the corresponding flexible multi-dimensional, flexible power generation cost, or optimal load curtailment model, 502, obtaining a Kuhn-Tucker condition corresponding to the optimal solution of the Lagrange objective function, and 503, solving by virtue of a Newton method to obtain the optimal solution of the model”, Paragraph 0018 – “Ng represents the total number of the generators of the system, i=1, 2, . . . , Ng, and ai, bi and ci are the power generation coefficients of the generator set i; PGi is the active power of the generator i; f0 represents the minimum expected value of the total power generation cost of the system, Δf represents the acceptable maximum increment of the total power generation cost of the system; δf is the flexible index of the power generation cost of the system”, Paragraph 0028 – “optimization calculation is carried out according to the optimal load curtailment model to obtain the optimal load curtailment and the power grid operating state controlled variables”, the bottleneck affecting the economic efficiency of system operation can be found out based on the optimization result, and therefore, reference can be provided for upgrading and modifying the power grid”, claim 1 – “selecting a multi-dimensional flexible optimization model or a flexible power generation cost optimization model according to a practical situation of the electric power system and a practical purpose of optimization … carrying out corresponding optimization calculation according to the flexible multi-dimensional or flexible power generation cost model selected in the step S2 to obtain a comprehensive flexible optimization result or an optimal power generation cost”, claim 2, claim 3, claim 4, and claim 5 – “a Lagrange objective function according to the corresponding multi-dimensional flexible, power generation cost flexible or optimal load curtailment model … solving by virtue of a newton method to obtain the optimal solution of the model”); 
the optimization algorithm comprising a cost function including a sum of the plurality of cost elements (See Figure 1 – “construct an objective function, data input”, Abstract, Paragraph 0008 – “total power generation cost f′”, Paragraph 0012, Paragraph 0018 – “Ng represents the total number of the generators of the system, i=1, 2, . . . , Ng, and ai, bi and ci are the power generation coefficients of the generator set i; PGi is the active power of the generator i; f0 represents the minimum expected value of the total power generation cost of the system, Δf represents the acceptable maximum increment of the total power generation cost of the system; δf is the flexible index of the power generation cost of the system”, claim 1 – “a total power generation cost f′ of the electric power system”, and the Examiner interprets Paragraph 0018 of Wang et al. discloses taking a summation (e.g. a sum) of the total power generation cost and 

Wang et al. do not specifically disclose a communication interface to connect to an electrical system, that are automatically adjustable based on a set of control values for a set of control variables, the one or more components comprising one or more devices selected from the group consisting of a load, a generator, and an energy storage system (ESS); and one or more processors to, generate an extended control plan to control operation of the electrical system over an upcoming time domain by determining a plurality of sets of control values corresponding to a plurality of sets of control variables with each set of control variables corresponding to a segment of a plurality of segments of the upcoming time domain, during a corresponding segment of the plurality of segments of the upcoming time domain toward meeting a controller objective for economical optimization of the electrical system, a plurality of cost elements associated with operation of the one or more components of the electrical system “during the upcoming time domain”, control operation of the electrical system over the plurality of segments of the upcoming time domain based on the control plan including automatically performing  at least one action during each segment of the plurality of segments, the at least one action performed based on a control value of the plurality of sets of control values, the at least one action selected from the group consisting of increasing or decreasing an amount of power consumed by the load, increasing or decreasing generation by the generator, and charging or discharging the ESS, or the 
a communication interface to connect to an electrical system (See Figure 2, Figure 6, Paragraph 0099 – “the user interface preferably includes a processor (e.g., a microprocessor) for controlling one or more aspects of the energy optimization scheme”, and claim 2 – “a processor to execute the method”); 
that are automatically adjustable based on a set of control values for a set of control variables, the one or more components comprising one or more devices selected from the group consisting of a load, a generator, and an energy storage system (ESS); and one or more processors to (See Figure 4, Figure 5, Paragraph 0066 – “The photovoltaic cells 502 may produce electricity directly … satisfy the electricity demands of the facility and PEV/PHEV. The electricity may be used immediately or may be stored in one or more electricity storage modules (e.g., batteries) 506 for later use”, Paragraph 0110 – “a thermal/photovoltaic source 426, a microwind turbine 428, an electrolyzer 430, hydrogen storage 432 and a fuel cell 434”, and claim 1);
generate an extended control plan to control operation of the electrical system over an upcoming time domain by determining a plurality of sets of control values corresponding to a plurality of sets of control variables with each set of control variables corresponding to a segment of a plurality of segments of the upcoming time domain (See Paragraph 0022 – “the optimization method seeks to simultaneously minimize two objective functions: Y=a2.times.2+a3.times.3 and Z=b2Y2+b3Y3+Y. Y is the goal of creating a defined non-zero supply of electricity”, Paragraph 0057, Paragraph 0064 – “optimizes the mix of energy from all available energy sources, including stored electricity and/or stored hydrogen, to satisfy the electric, thermal, and transportation fuel demands of the installation according to various optimization factors, such as the lowest possible cost”, Paragraph 0088 – “the optimization profile might take into significant account such variables as the likely market price of electricity under a time-of-use or market based rate schedule”, Paragraph 0096 – “user to select the objective or other criteria used in regulating electricity and/or hydrogen production … provide the user with displays of the system's performance and progress towards achieving the optimization objectives”, Paragraph 0097 – “control the energy consuming installation”, Paragraph 0102 – “user input button 310, "Time," allows the user to select one or more times or time periods associated with the electricity”, and claim 1 – “optimizing respective amounts of power obtained from the utility-provided energy sources, produced by the renewable energy sources, and produced by converting energy in the stored volume of stored energy to power, wherein the respective amounts of power are optimized according to a second formula that is dependent on the first formula”);
during a corresponding segment of the plurality of segments of the upcoming time domain toward meeting a controller objective for economical optimization of the electrical system and a plurality of cost elements associated with operation of the one or more components of the electrical system “during the upcoming time domain” (See Paragraph 0034 – “per unit costs (both seasonal and time of day)”, Paragraph 0062 – “real-time requirements and statistical profiles”, Paragraph 0073 – “variables may also be updated on a real-time basis”, Paragraph 0077 – “a certain timeframe”, Paragraph 0079, Table 3, Paragraph 0086 – “cost savings is possible when the independent objective allows for a range of volumes or is flexible as to timeframe”, Paragraph 0088 – “the optimization profile might take into significant account such variables as the likely market price of electricity under a time-of-use or market based rate schedule”, Paragraph 0102 – “user input button 310, "Time," allows the user to select one or more times or time periods associated with the electricity”, and claim 4);
control operation of the electrical system over the plurality of segments of the upcoming time domain based on the control plan including automatically performing  at least one action during each segment of the plurality of segments, the at least one action performed based on a control value of the plurality of sets of control values, and the at least one action selected from the group consisting of increasing or decreasing an amount of power consumed by the load, increasing or decreasing generation by the generator, and charging or discharging the ESS (See Figure 1, Figure 5 – “building (energy optimized according to price, type, need seasonality and car fueling requirements)”, Figure 7, Paragraph 0022 – “the optimization method seeks to simultaneously minimize two objective functions: Y=a2.times.2+a3.times.3 and Z=b2Y2+b3Y3+Y. Y is the goal of creating a defined non-zero supply of electricity”, Paragraph 0057, Paragraph 0064 – “optimizes the mix of energy from all available energy sources, including stored electricity and/or stored hydrogen, to satisfy the electric, thermal, and transportation fuel demands of the installation according to various optimization factors, such as the lowest possible cost”, Paragraph 0086 – “cost savings is possible when the independent objective allows for a range of volumes or is flexible as to timeframe”, Paragraph 0088 – “the optimization profile might take into significant account such variables as the likely market price of electricity under a time-of-use or market based rate schedule”, Paragraph 0097 – “control the energy consuming installation”, Paragraph 0102 – “user input button 310, "Time," allows the user to select one or more times or time periods associated with the electricity”, Paragraph 0111, claim 1 – “optimizing respective amounts of power obtained from the utility-provided energy sources, produced by the renewable energy sources, and produced by converting energy in the stored volume of stored energy to power, wherein the respective amounts of power are optimized according to a second formula that is dependent on the first formula”, and claim 4). 

The teachings of Wang et al. and Marhoefer are related because both are optimizing electrical power generation. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified Wang et al. to incorporate the teachings as taught by Marhoefer in order to better determine if goals can and will be met thereby ensuring efficiency of the system. The Examiner notes that Wang et al. optimizing electrical power generation/use (See Paragraph 0014), where Marhoefer further discloses optimizing electrical power generation/use (See Paragraph 0022) and how the optimization controls how the system operates (See claim 1).
Wang et al. in view of Marhoefer do not specifically disclose the plurality of cost elements including at least time of use (ToU) supply charges and demand charges. However, Schaefer et al. further teach:
the plurality of cost elements including at least time of use (ToU) supply charges and demand charges (See Figure 4 – “Total kW-hr, Dmd, Bill($)”, Paragraph 0040 – “compute a monthly energy bill, a utility may use peak demand, energy usage per day/time, cumulative energy consumed in the period, the rate schedule, and taxes … V Base ( period ) = ( E BaseDemand R Demand + period E BaseUse ( t ) R Use ( t , c Base ) .DELTA. t ) ( 1 + Taxes )”, Paragraph 0084 – “The current energy rate 67 is also required as shown for calculating the gross energy cost calculation 66”, claim 1 – “obtaining rates that determine primary energy cost including energy demand rates, usage rates, and tax rates for predetermined time periods … calculating a value of a total energy bill … generating an output to a consumer in the form of at least one of a billing report”, and the Examiner interprets the demand rates to be the demand charges and the usage rates to be the ToU supply charges as taught by Schaefer et al.).

The teachings of Wang et al., Marhoefer, and Schaefer et al. are related because all are trying to reduce electrical energy production/use costs. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the power optimization system Wang et al. in view of Marhoefer to incorporate the cost algorithm as taught by Schaefer et al. in order to help regulate energy use by customers by reducing peak demand through cost adjustments thereby ensuring energy needs of customers are met. The Examiner notes that Wang et al. a total cost for electrical power generation/use (See Abstract), Marhoefer further discloses optimizing electrical power generation/use to minimize cost (See Abstract) and Schaefer et al. further discloses use of the specific algorithm to generate an electric energy generation/use bill (See Paragraph 0040).

Regarding Claim 2: Wang et al. in view of Marhoefer and further in view of Schaefer et al. teach the limitations of claim 1. Wang et al. further teach wherein the one or more processors are further to receive a set of configuration elements specifying the one or more constraints of the electrical system and defining the plurality of cost elements associated with operation of the electrical system (See Figure 1, Paragraph 0014 – “a Lagrange objective function according to the corresponding flexible multi-dimensional, flexible power generation cost, or optimal load curtailment model, 502, obtaining a Kuhn-Tucker condition corresponding to the optimal solution of the Lagrange objective function, and 503, solving by virtue of a Newton method to obtain the optimal solution of the model”, Paragraph 0018 – “Ng represents the total number of the generators of the system, i=1, 2, . . . , Ng, and ai, bi and ci are the power generation coefficients of the generator set i; PGi is the active power of the generator i; f0 represents the minimum expected value of the total power generation cost of the system, Δf represents the acceptable maximum increment of the total power generation cost of the system; δf is the flexible index of the power generation cost of the system”, Paragraph 0028 – “optimization calculation is carried out according to the optimal load curtailment model to obtain the optimal load curtailment and the power grid operating state controlled variables”, Paragraph 0029 – “the bottleneck affecting the economic efficiency of system operation can be found out based on the optimization result, and therefore, reference can be provided for upgrading and modifying the power grid”, claim 1 – “selecting a multi-dimensional flexible optimization model or a flexible power generation cost optimization model according to a practical situation of the electric power system and a practical purpose of optimization … carrying out corresponding optimization calculation according to the flexible multi-dimensional or flexible power generation cost model selected in the step S2 to obtain a comprehensive flexible optimization result or an optimal power generation cost”, claim 2, claim 3, claim 4, and claim 5 – “a Lagrange objective function according to the corresponding multi-dimensional flexible, power generation cost flexible or optimal load curtailment model … solving by virtue of a newton method to obtain the optimal solution of the model”).
Wang et al. do not specifically disclose receive a set of configuration elements specifying the one or more constraints of the electrical system “over the upcoming time domain” and defining the plurality of cost elements associated with operation of the electrical system “over the upcoming time domain”. However, Marhoefer further teaches receive a set of configuration elements specifying the one or more constraints of the electrical system “over the upcoming time domain” and defining the plurality of cost elements associated with operation of the electrical system “over the upcoming time domain” (See Paragraph 0034 – “per unit costs (both seasonal and time of day)”, Paragraph 0062 – “real-time requirements and statistical profiles”, Paragraph 0073 – “variables may also be updated on a real-time basis”, Paragraph 0077 – “a certain timeframe”, Paragraph 0079, Table 3, Paragraph 0086 – “cost savings is possible when the independent objective allows for a range of volumes or is flexible as to timeframe”, Paragraph 0088 – “the optimization profile might take into significant account such variables as the likely market price of electricity under a time-of-use or market based rate schedule”, Paragraph 0102 – “user input button 310, "Time," allows the user to select one or more times or time periods associated with the electricity”, and claim 4).


Regarding Claim 3: Wang et al. in view of Marhoefer and further in view of Schaefer et al. teach the limitations of claim 1. Wang et al. further teach wherein the one or more processors are further to receive, via the communication interface, a set of process variables that provide one or more measurements of a state of the electrical system (See Figure 1 – “data input”, Paragraph 0022 – “the value of each flexible index reflects the operating state of the system” and Paragraph 0028 – “the power grid operating state controlled variables such as the active power, the reactive power and the flexible index at this moment”).

Regarding Claim 4: Wang et al. in view of Marhoefer and further in view of Schaefer et al. teach the limitations of claim 1. Wang et al. further teach: 
wherein the one or more processors determine the given set of control values by: preparing the cost function to operate on the corresponding set of control variables, the cost function including the one or more constraints and the plurality of cost  (See Figure 1 – “construct an objective function”, Paragraph 0020 – “a flexible power generation cost optimization model is selected according to the practical situation of the electric power system and the practical purpose of optimization”, Paragraph 0023 – “flexible power generation cost optimization model”, Paragraph 0025 – “minimum load loss cost”, Paragraph 0028 – “constructing a Lagrange objective function according to the corresponding multi-dimensional flexible, power generation cost flexible”, claim 1, and claim 3); 
and executing a minimization of the cost function by utilizing the optimization algorithm to find the set of control values for the set of control variables (See Paragraph 0023 – “flexible power generation cost optimization model”, Paragraph 0025 – “minimum load loss cost”, claim 1, and claim 3 – “min f(δ)”).

Regarding Claim 6: Wang et al. in view of Marhoefer and further in view of Schaefer et al. teach the limitations of claim 1. Wang et al. further teach wherein the one or more processors are further to receive, via the communication interface, a set of inputs providing indication of one or more conditions that are external to the controller and the electrical system, wherein the one or more processors determine the set of control values for the set of control variables with consideration of the one or more conditions (See Figure 1 – “data input”, Paragraph 0022 – “the flexible optimization model  … the value of each flexible index reflects the operating state of the system”, Paragraph 0028 – “the power grid operating state controlled variables such as the active power, the reactive power and the flexible index at this moment”, and claim 1 – “optimization calculation”). 
using information from external sources”, Paragraph 0087, and Paragraph 0100 – “receive data inputs from sources external to the intelligent generation system. Some examples of these external sources include real-time market rate information from the electric utility and projections of solar energy and wind from weather service bureaus”).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified Wang et al. to incorporate the teachings as taught by Marhoefer in order to ensure all variables are taken into account thereby allowing appropriate predictions to be made.

Regarding Claim 8: Wang et al. in view of Marhoefer and further in view of Schaefer et al. teach the limitations of claim 1. Wang et al. further teach wherein the generalized optimization algorithm is one or more of: a generalized optimization algorithm, a continuous optimization algorithm, a constrained optimization algorithm, and a multivariable optimization algorithm (See Paragraph 0023 – “flexible power generation cost optimization model”, Paragraph 0025 – “minimum load loss cost”, Paragraph 0028 – “obtain the optimal solution of the model”, claim 1, claim 3 – “min f(δ)”, and claim 5 – “constructing a Lagrange objective function according to the corresponding multi-dimensional flexible, power generation cost flexible”). 

Regarding Claims 9 and 26: Wang et al. in view of Marhoefer and further in view of Schaefer et al. teach the limitations of claim 1. Wang et al. further teach wherein the objective function”, Paragraph 0008, Paragraph 0012 – “power generation cost optimization model”, Paragraph 0013 – “optimal load curtailment”, Paragraph 0028 – “optimization calculation is carried out according to the optimal load curtailment model to obtain the optimal load curtailment and the power grid operating state controlled variables”, Paragraph 0029 – “the bottleneck affecting the economic efficiency of system operation can be found out based on the optimization result, and therefore, reference can be provided for upgrading and modifying the power grid”, and claim 1 – “obtain a comprehensive flexible optimization result or an optimal power generation cost, if the load flow calculation is successful, and if the load flow calculation fails, carrying out corresponding optimization calculation according to an optimal load curtailment model to obtain an optimal load curtailment”).  

Regarding Claim 10: Wang et al. in view of Marhoefer and further in view of Schaefer et al. teach the limitations of claim 1. Wang et al. in view of Marhoefer do not specifically disclose the following. However, Schaefer et al. further teach wherein the plurality of cost elements further includes one or more of a payment for a contracted maneuver, revenue for demand response opportunities, and penalties and revenues associated with deviation from a prescribed or contracted operating plan (See Figure 4, Figure 6, Figure 8, Figure 12, Paragraph 0078 – “appropriate service level agreement with the consumer to bill for the energy consumed on-site”, Paragraph 0126 – “The value of a contract for 1 metric ton of CO2 was $3.85, SO2 was $130 and NOx was $951 on Aug. 13, 2008. Conversion from energy to emissions, i.e. kW-hr to kg per kW-hr, is done by multiplying energy by a conversion factor. These factors may be determined by examining the emissions reports generated by local utilities”, and claim 1 – “obtaining rates that determine primary energy cost including energy demand rates, usage rates, and tax rates for predetermined time periods … calculating a value of a total energy bill … generating an output to a consumer in the form of at least one of a billing report”).  
The teachings of Wang et al., Marhoefer, and Schaefer et al. are related because all are trying to reduce electrical energy production/use costs. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the power optimization system Wang et al. in view of Marhoefer to incorporate the cost elements as taught by Schaefer et al. in order to help regulate energy use by customers by reducing peak demand through cost adjustments thereby ensuring energy needs of customers are met. The Examiner notes that Wang et al. a total cost for electrical power generation/use (See Abstract), Marhoefer further discloses optimizing electrical power generation/use to minimize cost (See Abstract) and Schaefer et al. further discloses use of the specific algorithm to generate an electric energy generation/use bill (See Paragraph 0040).

Regarding Claim 25: Wang et al. teach a controller to optimize overall economics of operation of an electrical system, the controller comprising (See Abstract and claim 1): 
determine a set of control values for a set of control variables to effectuate a change to the electrical system toward meeting a controller objective for economical optimization of the electrical system (See Figure 1, Paragraph 0014 – “a Lagrange objective function according to the corresponding flexible multi-dimensional, flexible power generation cost, or optimal load curtailment model, 502, obtaining a Kuhn-Tucker condition corresponding to the optimal solution of the Lagrange objective function, and 503, solving by virtue of a Newton method to obtain the optimal solution of the model”, Paragraph 0018 – “Ng represents the total number of the generators of the system, i=1, 2, . . . , Ng, and ai, bi and ci are the power generation coefficients of the generator set i; PGi is the active power of the generator i; f0 represents the minimum expected value of the total power generation cost of the system, Δf represents the acceptable maximum increment of the total power generation cost of the system; δf is the flexible index of the power generation cost of the system”, Paragraph 0028 – “optimization calculation is carried out according to the optimal load curtailment model to obtain the optimal load curtailment and the power grid operating state controlled variables”, Paragraph 0029 – “the bottleneck affecting the economic efficiency of system operation can be found out based on the optimization result, and therefore, reference can be provided for upgrading and modifying the power grid”, claim 1 – “selecting a multi-dimensional flexible optimization model or a flexible power generation cost optimization model according to a practical situation of the electric power system and a practical purpose of optimization … carrying out corresponding optimization calculation according to the flexible multi-dimensional or flexible power generation cost model selected in the step S2 to obtain a comprehensive flexible optimization result or an optimal power generation cost”, claim 2, claim 3, claim 4, and claim 5 – “a Lagrange objective function according to the corresponding multi-dimensional flexible, power generation cost flexible or optimal load curtailment model … solving by virtue of a newton method to obtain the optimal solution of the model
wherein the set of control values are determined by the one or more processors utilizing an optimization algorithm including a cost function to identify the set of control values in accordance with one or more constraints and a plurality of cost elements associated with operation of the electrical system (See Figure 1 – “construct an objective function, data input”, Abstract, Paragraph 0008 – “total power generation cost f′”, Paragraph 0012, Paragraph 0018 – “Ng represents the total number of the generators of the system, i=1, 2, . . . , Ng, and ai, bi and ci are the power generation coefficients of the generator set i; PGi is the active power of the generator i; f0 represents the minimum expected value of the total power generation cost of the system, Δf represents the acceptable maximum increment of the total power generation cost of the system; δf is the flexible index of the power generation cost of the system”, claim 1 – “a total power generation cost f′ of the electric power system”, and the Examiner interprets Paragraph 0018 of Wang et al. discloses taking a summation (e.g. a sum) of the total power generation cost and the flexible index of the power generation cost of the system which are the plurality of cost elements).

Wang et al. do not specifically disclose a communication interface to connect to an electrical system, the electrical system including one or more components that are automatically adjustable based on a set of control values for a set of control variables, the one or more components comprising one or more devices selected from the group consisting of a load, a generator, and an energy storage system (ESS); and one or more processors to, automatically control operation of the one or more components of the electrical system based on the optimization algorithm by automatically performing, based 
a communication interface to connect to an electrical system, the electrical system including one or more components that are automatically adjustable based on a set of control values for a set of control variables, the one or more components comprising one or more devices selected from the group consisting of a load, a generator, and an energy storage system (ESS); and one or more processors to (See Figure 2, Figure 4, Figure 5, Figure 6, Paragraph 0066 – “The photovoltaic cells 502 may produce electricity directly … satisfy the electricity demands of the facility and PEV/PHEV. The electricity may be used immediately or may be stored in one or more electricity storage modules (e.g., batteries) 506 for later use”, Paragraph 0099 – “the user interface preferably includes a processor (e.g., a microprocessor) for controlling one or more aspects of the energy optimization scheme”, Paragraph 0110 – “a thermal/photovoltaic source 426, a microwind turbine 428, an electrolyzer 430, hydrogen storage 432 and a fuel cell 434”, claim 1, and claim 2 – “a processor to execute the method”);
automatically control operation of the one or more components of the electrical system based on the optimization algorithm by automatically performing, based on the determined set of control values, at least one action selected from the group consisting of increasing or decreasing an amount of power consumed by the load, increasing or decreasing generation by the generator, and charging or discharging the ESS (See Figure 1, Figure 5 – “building (energy optimized according to price, type, need seasonality and car fueling requirements)”, Figure 7, Paragraph 0022 – “the optimization method seeks to simultaneously minimize two objective functions: Y=a2.times.2+a3.times.3 and Z=b2Y2+b3Y3+Y. Y is the goal of creating a defined non-zero supply of electricity”, Paragraph 0057, Paragraph 0064 – “optimizes the mix of energy from all available energy sources, including stored electricity and/or stored hydrogen, to satisfy the electric, thermal, and transportation fuel demands of the installation according to various optimization factors, such as the lowest possible cost”, Paragraph 0097 – “control the energy consuming installation”, Paragraph 0111, and claim 1 – “optimizing respective amounts of power obtained from the utility-provided energy sources, produced by the renewable energy sources, and produced by converting energy in the stored volume of stored energy to power, wherein the respective amounts of power are optimized according to a second formula that is dependent on the first formula”). 

The teachings of Wang et al. and Marhoefer are related because both are optimizing electrical power generation. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified Wang et al. to incorporate the teachings as taught by Marhoefer in order to better determine if goals can and will be met thereby ensuring efficiency of the system. The Examiner notes that Wang et al. optimizing electrical power generation/use (See Paragraph 0014), where Marhoefer further discloses optimizing electrical power generation/use (See Paragraph 0022) and how the optimization controls how the system operates (See claim 1).
Wang et al. in view of Marhoefer do not specifically disclose the cost function including a sum of the plurality of cost elements including at least time of use (ToU) supply charges and demand charges, the ToU supply charges comprise charges for electrical energy from an electrical grid based on one or more supply rates of the electrical energy multiplied by a total energy provided to the electrical system by the electrical grid during one or more time windows corresponding to the one or more supply rates, the demand charges comprise charges for the electrical energy from the grid based on one or more demand rates multiplied by a maximum rate of electrical energy provided to the electrical system by the electrical grid during one or more corresponding demand time windows, or the plurality of cost elements further include a negative cost associated with a contracted or incentive maneuver for operating the electrical system in a manner that is prescribed by the electrical grid. However, Schaefer et al. further teach:
the cost function including a sum of the plurality of cost elements including at least time of use (ToU) supply charges and demand charges (See Figure 4 – “Total kW-hr, Dmd, Bill($)”, Paragraph 0040 – “compute a monthly energy bill, a utility may use peak demand, energy usage per day/time, cumulative energy consumed in the period, the rate schedule, and taxes … V Base ( period ) = ( E BaseDemand R Demand + period E BaseUse ( t ) R Use ( t , c Base ) .DELTA. t ) ( 1 + Taxes )”, Paragraph 0084 – “The current energy rate 67 is also required as shown for calculating the gross energy cost calculation 66”, claim 1 – “obtaining rates that determine primary energy cost including energy demand rates, usage rates, and tax rates for predetermined time periods … calculating a value of a total energy bill … generating an output to a consumer in the form of at least one of a billing report”, and the Examiner interprets the demand rates to be the demand charges and the usage rates to be the ToU supply charges as taught by Schaefer et al.);
the ToU supply charges comprise charges for electrical energy from an electrical grid based on one or more supply rates of the electrical energy multiplied by a total energy provided to the electrical system by the electrical grid during one or more time windows corresponding to the one or more supply rates (See Figure 4 – “Total kW-hr, Dmd, Bill($)”, Paragraph 0040 – “compute a monthly energy bill, a utility may use peak demand, energy usage per day/time, cumulative energy consumed in the period, the rate schedule, and taxes … V Base ( period ) = ( E BaseDemand R Demand + period E BaseUse ( t ) R Use ( t , c Base ) .DELTA. t ) ( 1 + Taxes )”, Paragraph 0084 – “The current energy rate 67 is also required as shown for calculating the gross energy cost calculation 66”, claim 1 – “obtaining rates that determine primary energy cost including energy demand rates, usage rates, and tax rates for predetermined time periods … calculating a value of a total energy bill … generating an output to a consumer in the form of at least one of a billing report”, and the Examiner interprets Equation 1 in Paragraph 0040 of Schaefer et al. shows Ebasedemand (total energy provided) being multiplied by Rdemand (the demand rate in $/kw), and Ebaseuse (the total energy consumed for a specific period of time) being multiplied by Ruse (a energy rate for that specific period of time)); 
the demand charges comprise charges for the electrical energy from the grid based on one or more demand rates multiplied by a maximum rate of electrical energy provided to the electrical system by the electrical grid during one or more corresponding demand time windows (See Figure 4 – “Total kW-hr, Dmd, Bill($)”, Figure 8, Paragraph 0040 – “compute a monthly energy bill, a utility may use peak demand, energy usage per day/time, cumulative energy consumed in the period, the rate schedule, and taxes … V Base ( period ) = ( E BaseDemand R Demand + period E BaseUse ( t ) R Use ( t , c Base ) .DELTA. t ) ( 1 + Taxes )”, Paragraph 0084 – “The current energy rate 67 is also required as shown for calculating the gross energy cost calculation 66”, Paragraph 0120 – “FIG. 8 wherein use rates are based on total month to date consumption at designated breakpoints relative to a baseline allowance”, claim 1 – “obtaining rates that determine primary energy cost including energy demand rates, usage rates, and tax rates for predetermined time periods … calculating a value of a total energy bill … generating an output to a consumer in the form of at least one of a billing report”, and the Examiner interprets Equation 1 in Paragraph 0040 of Schaefer et al. shows Ebasedemand (total energy provided) being multiplied by 
the plurality of cost elements further include a negative cost associated with a contracted or incentive maneuver for operating the electrical system in a manner that is prescribed by the electrical grid (See Figure 4, Figure 6, Figure 8, Figure 12, Paragraph 0078 – “appropriate service level agreement with the consumer to bill for the energy consumed on-site”, Paragraph 0126 – “The value of a contract for 1 metric ton of CO2 was $3.85, SO2 was $130 and NOx was $951 on Aug. 13, 2008. Conversion from energy to emissions, i.e. kW-hr to kg per kW-hr, is done by multiplying energy by a conversion factor. These factors may be determined by examining the emissions reports generated by local utilities”, and claim 1 – “obtaining rates that determine primary energy cost including energy demand rates, usage rates, and tax rates for predetermined time periods … calculating a value of a total energy bill … generating an output to a consumer in the form of at least one of a billing report”).

The teachings of Wang et al., Marhoefer, and Schaefer et al. are related because all are trying to reduce electrical energy production/use costs. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the power optimization system Wang et al. in view of Marhoefer to incorporate the cost algorithm as taught by Schaefer et al. in order to help regulate energy .

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2015/0355655 A1) in view of Marhoefer (US 2009/0048716 A1) and further in view of Schaefer et al. (US 2010/0174643 A1) and Bozchalui et al. (US 2013/0226637 A1).

Regarding Claim 5: Wang et al. in view of Marhoefer and further in view of Schaefer et al. teach the limitations of claim 1. Wang et al. further teach: 
a value of a change in ESS energy (See Figure 1 – “objective function”, Paragraph 0008, Paragraph 0012 – “power generation cost optimization model”, Paragraph 0013 – “optimal load curtailment”, Paragraph 0028 – “optimization calculation is carried out according to the optimal load curtailment model to obtain the optimal load curtailment and the power grid operating state controlled variables”, Paragraph 0029 – “the bottleneck affecting the economic efficiency of system operation can be found out based on the optimization result, and therefore, reference can be provided for upgrading and modifying the power grid”, and claim 1 – “obtain a comprehensive flexible optimization result or an optimal power generation cost, if the load flow calculation is successful, and if the load flow calculation fails, carrying out corresponding optimization calculation according to an optimal load curtailment model to obtain an optimal load curtailment”); 
a cost of local generation (See Paragraph 0023 – “flexible power generation cost optimization model”, Paragraph 0025 – “minimum load loss cost”, Paragraph 0028 – “obtain the optimal solution of the model”, claim 1, claim 3 – “min f(δ)”, and claim 5 – “constructing a Lagrange objective function according to the corresponding multi-dimensional flexible, power generation cost flexible”).

Wang et al. do not specifically disclose a value of reserve energy, an incentive associated with operation of the electrical system and a payment for a contracted maneuver, revenue for demand response opportunities and revenue for ancillary services and penalties and revenues associated with deviation from a prescribed or contracted operating plan, or wherein the plurality of cost elements further includes an ESS degradation cost. However, Marhoefer further teach a value of reserve energy (See Figure 2, Figure 5, Figure 6, Abstract – “the current store of stored energy”, Paragraph 0056 – “reserve or standby energy stores”, Paragraph 0114, and claim 1 – “optimizing respective amounts of power obtained from the utility-provided energy sources, produced by the renewable energy sources, and produced by converting energy in the stored volume of stored energy to power, wherein the respective amounts of power are optimized according to a second formula that is dependent on the first formula”).
The teachings of Wang et al. and Marhoefer are related because both are optimizing electrical power generation. Therefore, it would have been obvious to one of ordinary skill 
Wang et al. in view of Marhoefer do not specifically disclose an incentive associated with operation of the electrical system and a payment for a contracted maneuver, revenue for demand response opportunities and revenue for ancillary services and penalties and revenues associated with deviation from a prescribed or contracted operating plan, or wherein the plurality of cost elements further includes an ESS degradation cost. However, Schaefer et al. further teach: 
an incentive associated with operation of the electrical system and a payment for a contracted maneuver (See Figure 4, Figure 6, Figure 8, Figure 12, Paragraph 0078 – “appropriate service level agreement with the consumer to bill for the energy consumed on-site”, Paragraph 0126 – “The value of a contract for 1 metric ton of CO2 was $3.85, SO2 was $130 and NOx was $951 on Aug. 13, 2008. Conversion from energy to emissions, i.e. kW-hr to kg per kW-hr, is done by multiplying energy by a conversion factor. These factors may be determined by examining the emissions reports generated by local utilities”, and claim 1 – “obtaining rates that determine primary energy cost including energy demand rates, usage rates, and tax rates for predetermined time periods … calculating a value of a total energy bill … generating an output to a consumer in the form of at least one of a billing report
revenue for demand response opportunities and revenue for ancillary services and penalties and revenues associated with deviation from a prescribed or contracted operating plan (See Figure 4, Figure 6, Figure 8, Figure 12, Paragraph 0011 – “Variable components include usage, billing rates, and taxes. Fixed components may include service and facility charges billed by the utility provider”, Paragraph 0040, Paragraph 0059, Paragraph 0078 – “appropriate service level agreement with the consumer to bill for the energy consumed on-site”, Paragraph 0126 – “The value of a contract for 1 metric ton of CO2 was $3.85, SO2 was $130 and NOx was $951 on Aug. 13, 2008. Conversion from energy to emissions, i.e. kW-hr to kg per kW-hr, is done by multiplying energy by a conversion factor. These factors may be determined by examining the emissions reports generated by local utilities”, and claim 1 – “obtaining rates that determine primary energy cost including energy demand rates, usage rates, and tax rates for predetermined time periods … calculating a value of a total energy bill … generating an output to a consumer in the form of at least one of a billing report”).

The teachings of Wang et al., Marhoefer, and Schaefer et al. are related because all are trying to reduce electrical energy production/use costs. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the power optimization system Wang et al. in view of Marhoefer to incorporate the cost elements as taught by Schaefer et al. in order to help regulate energy use by customers by reducing peak demand through cost adjustments thereby ensuring energy needs of customers are met. The Examiner notes that Wang et al. a total cost for 
Wang et al. in view of Marhoefer and further in view of Schaefer et al. do not specifically disclose herein the plurality of cost elements further includes an ESS degradation cost. However, Bozchalui et al. further teach wherein the plurality of cost elements further includes an ESS degradation cost (See Figure 3, Paragraph 0009 – “minimizing total costs … The optimization models are formulated as stochastic linear programming problem considering several random quantities such as initial state of charge of EVs, arrival and departure times (connection and disconnection times) of EVs, electricity price, electricity demand of the energy system”, Paragraph 0019 – “modeling degradation costs of EVs”, Paragraph 0033 – “Operational and maintenance costs of EVs includes its degradation costs and considers the effect of charging and discharging cycles on capacity loss of the EVS”, Paragraph 0037, and claim 8).
The teachings of Wang et al., Marhoefer, Schaefer et al., and Bozchalui et al. are related because all are trying to reduce electrical energy production/use costs. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified Wang et al. in view of Marhoefer and further in view of Schaefer et al. to incorporate the teachings as taught by Bozchalui et al. in order to help regulate energy use by customers by reducing peak demand through cost adjustments thereby ensuring energy needs of customers are met. The Examiner notes that Wang et al. a total cost for electrical power generation/use (See Abstract), Marhoefer .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2015/0355655 A1) in view of Marhoefer (US 2009/0048716 A1) and further in view of Schaefer et al. (US 2010/0174643 A1) and Ghosh et al. (US 2014/0365022 A1).

Regarding Claim 7: Wang et al. in view of Marhoefer and further in view of Schaefer et al. teach the limitations of claim 1. Wang et al. further teach: 
determining one or more of the load on the electrical system and generation by the generator of the electrical system (See Paragraph0008, Paragraph 0010 – “the active power and the reactive power of the node k”, Paragraph 0011 – “constraints of the generator real and reactive power outputs”, Paragraph 0012 – “the active power of the generator i and the upper and lower limits of the active power”, Paragraph 0018 – “active power outputs of all generator sets”, Paragraph 0021, Paragraph 0027, and claim 1 – “an active power of the generator”);
wherein the determining the set of control values for the set of control variables includes consideration of the determined one or more of the determined load and determined generation (See Figure 1, Abstract – “carrying out load flow calculation”, Paragraph 0008 – “load flow calculation is carried out based on the operating conditions of the electric power system”, and Paragraph 0027 – “load flow calculation is carried out based on the operating conditions of the electric power system to obtain the active power and the reactive power of each bus, the voltages of the nodes, and the electric conductance, the electric susceptibility, and the phase angle difference between nodes”). 

Wang et al. do not specifically disclose predicting one or more of the load on the electrical system and generation by the generator of the electrical system during the upcoming time domain. However, Marhoefer further teaches: 
predictive supply/demand profiles (See Figure 2 and Paragraph 0089 – “predictive supply/demand profiles”);
time domains (See Paragraph 0077, Paragraph 0102 – “allows the user to select one or more times or time periods associated with the electricity and/or hydrogen production scenario selected”, claim 4 – “a predefined amount of time”, and claim 7 – “a timeframe”).

Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified Wang et al. to incorporate the teachings as taught by Marhoefer in order to better forecast future needs of the system thereby improving system reliability.
Wang et al. in view of Marhoefer and further in view of Schaefer et al. do not specifically disclose predicting one or more of the load on the electrical system and generation by the generator of the electrical system during the upcoming time domain. However, Ghosh et al. further teach predicting one or more of the load on the electrical The electrical load prediction module uses fractions of total daily electrical usage for all time periods to forecast future intra-day electricity loads for the plurality of time periods”, Paragraph 0020 – “a first goal takes into account the customer response to time-of-day price incentives and adjusts these incentive values within a pre-defined neighborhood of the baseline price to minimize the deviation of the predicted day-ahead load profile from a desired profile”, Paragraph 0022 – “predicted electricity usage”, Paragraph 0036 – “TOD load prediction”, Paragraph 0051, Paragraph 0056 – “A baseline electrical load for each time period is generated by the electrical load prediction module”, Paragraph 0058, and Paragraph 0063).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified Wang et al. in view of Marhoefer and further in view of Schaefer et al. to incorporate the teachings as taught by Ghosh et al. in order to better predict the loads put on the system thereby ensuring load requirements are met.

Claims 11-12, 15-17, and 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2015/0355655 A1) in view of Marhoefer (US 2009/0048716 A1).

Regarding Claim 11:
receiving a set of configuration elements specifying one or more constraints of the electrical system (See Figure 1 – “construct an objective function, optimization model, data input”, Abstract – “flexible constraints of an electric power system”, Paragraph 0011 – “the fourth and fifth refer to the flexible constraints of the generator real and reactive power outputs respectively; the sixth refers to the flexible voltage constraints of the nodes; the seventh refers to the flexible constraints of the transmission lines; and the eighth refers to the constraints of the flexible indices”, Paragraph 0023 – “rigid constraints are adopted”, and Paragraphs 0032-0034 – “upper and lower voltage constraints … upper and lower constraints for both real and reactive power outputs … current constraint”); 
and a plurality of cost elements associated with operation of the electrical system (See Figure 1 – “construct an objective function, data input”, Abstract, Paragraph 0008 – “total power generation cost f′”, Paragraph 0012, Paragraph 0018 – “Ng represents the total number of the generators of the system, i=1, 2, . . . , Ng, and ai, bi and ci are the power generation coefficients of the generator set i; PGi is the active power of the generator i; f0 represents the minimum expected value of the total power generation cost of the system, Δf represents the acceptable maximum increment of the total power generation cost of the system; δf is the flexible index of the power generation cost of the system”, claim 1 – “a total power generation cost f′ of the electric power system
receiving a set of process variables that provide one or more measurements of a state of the electrical system (See Figure 1 – “data input”, Paragraph 0022 – “the value of each flexible index reflects the operating state of the system” and Paragraph 0028 – “the power grid operating state controlled variables such as the active power, the reactive power and the flexible index at this moment”); 
the set of process variables to be used by the controller to determine values for economical optimization of the electrical system (See Abstract, Paragraph 0009 – “multi-dimensional flexible optimization model”, Paragraph 0012 – “The flexible power generation cost optimization model”, Paragraphs 0014-0015, Paragraph 0020, Paragraph 0022, Paragraphs 0023-0024, and claim 1 – “selecting a multi-dimensional flexible optimization model or a flexible power generation cost optimization model according to a practical situation of the electric power system and a practical purpose of optimization … carrying out corresponding optimization calculation according to the flexible multi-dimensional or flexible power generation cost model selected in the step S2 to obtain a comprehensive flexible optimization result or an optimal power generation cost”); 
determining a set of control values for a set of control variables to effectuate a change to the electrical system toward meeting the controller objective for economical optimization of the electrical system (See Figure 1 – “objective function”, Paragraph 0008, Paragraph 0012 – “power generation cost optimization model”, Paragraph 0013 – “optimal load curtailment”, Paragraph 0028 – “optimization calculation is carried out according to the optimal load curtailment model to obtain the optimal load curtailment and the power grid operating state controlled variables”, Paragraph 0029 – “the bottleneck affecting the economic efficiency of system operation can be found out based on the optimization result, and therefore, reference can be provided for upgrading and modifying the power grid”, and claim 1 – “obtain a comprehensive flexible optimization result or an optimal power generation cost, if the load flow calculation is successful, and if the load flow calculation fails, carrying out corresponding optimization calculation according to an optimal load curtailment model to obtain an optimal load curtailment”); 
the determining the set of control values including utilization of an optimization algorithm to identify the set of control values in accordance with the one or more constraints and the plurality of cost elements specified by the set of configuration elements (See Figure 1, Paragraph 0014 – “a Lagrange objective function according to the corresponding flexible multi-dimensional, flexible power generation cost, or optimal load curtailment model, 502, obtaining a Kuhn-Tucker condition corresponding to the optimal solution of the Lagrange objective function, and 503, solving by virtue of a Newton method to obtain the optimal solution of the model”, Paragraph 0018 – “Ng represents the total number of the generators of the system, i=1, 2, . . . , Ng, and ai, bi and ci are the power generation coefficients of the generator set i; PGi is the active power of the generator i; f0 represents the minimum expected value of the total power generation cost of the system, Δf represents the acceptable maximum increment of the total power generation cost of the system; δf is the flexible index of the power generation cost of the system”, Paragraph 0028, claim 1, claim 2, claim 3, claim 4, and claim 5 – “a Lagrange objective function according to the corresponding multi-dimensional flexible, power generation cost flexible or optimal load curtailment model … solving by virtue of a newton method to obtain the optimal solution of the model”); 
the optimization algorithm including a cost function comprising a sum of the plurality of cost elements specified by the set of configuration elements (See Figure 1 – “construct an objective function, data input”, Abstract, Paragraph 0008 – “total power generation cost f′”, Paragraph 0012, Paragraph 0018 – “Ng represents the total number of the generators of the system, i=1, 2, . . . , Ng, and ai, bi and ci are the power generation coefficients of the generator set i; PGi is the active power of the generator i; f0 represents the minimum expected value of the total power generation cost of the system, Δf represents the acceptable maximum increment of the total power generation cost of the system; δf is the flexible index of the power generation cost of the system”, claim 1 – “a total power generation cost f′ of the electric power system”, and the Examiner interprets Paragraph 0018 of Wang et al. discloses taking a summation (e.g. a sum) of the total power generation cost and the flexible index of the power generation cost of the system which are the plurality of cost elements);
providing the results to a user to control operation of the electrical system based on the optimization algorithm (See Figure 1 – “Output a flexible optimization result”, Paragraph 0015 – “the load curtailment measure is adopted to recover the system to a feasible region at the minimum load loss cost”, Paragraph 0025, Paragraph 0029 – “the bottleneck affecting the economic efficiency of system operation can be found out based on the optimization result, and therefore, reference can be provided for upgrading and modifying the power grid”, and claim 1).


a communication interface to connect to a communication path to an electrical system; and one or more processors (See Figure 2, Figure 6, Paragraph 0099 – “the user interface preferably includes a processor (e.g., a microprocessor) for controlling one or more aspects of the energy optimization scheme”, and claim 2 – “a processor to execute the method”);
determine progress toward meeting a controller objective (See Paragraph 0096 – “user to select the objective or other criteria used in regulating electricity and/or hydrogen production … provide the user with displays of the system's performance and progress towards achieving the optimization objectives”);
the electrical system including one or more components that are automatically adjustable based on a set of control values for a set of control variables, The photovoltaic cells 502 may produce electricity directly … satisfy the electricity demands of the facility and PEV/PHEV. The electricity may be used immediately or may be stored in one or more electricity storage modules (e.g., batteries) 506 for later use”, Paragraph 0110 – “a thermal/photovoltaic source 426, a microwind turbine 428, an electrolyzer 430, hydrogen storage 432 and a fuel cell 434”, and claim 1);
automatically controlling operation of the one or more components of the electrical system based on the optimization algorithm by automatically performing, based on the determined set of control values, at least one action selected from the group consisting of increasing or decreasing an amount of power consumed by the load, increasing or decreasing generation by the generator, and charging or discharging the ESS (See Figure 1, Figure 5 – “building (energy optimized according to price, type, need seasonality and car fueling requirements)”, Figure 7, Paragraph 0022 – “the optimization method seeks to simultaneously minimize two objective functions: Y=a2.times.2+a3.times.3 and Z=b2Y2+b3Y3+Y. Y is the goal of creating a defined non-zero supply of electricity”, Paragraph 0057, Paragraph 0064 – “optimizes the mix of energy from all available energy sources, including stored electricity and/or stored hydrogen, to satisfy the electric, thermal, and transportation fuel demands of the installation according to various optimization factors, such as the lowest possible cost”, Paragraph 0097 – “control the energy consuming installation”, Paragraph 0111, and claim 1 – “optimizing respective amounts of power obtained from the utility-provided energy sources, produced by the renewable energy sources, and produced by converting energy in the stored volume of stored energy to power, wherein the respective amounts of power are optimized according to a second formula that is dependent on the first formula”). 

The teachings of Wang et al. and Marhoefer are related because both are optimizing electrical power generation. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified Wang et al. to incorporate the teachings as taught by Marhoefer in order to better determine if goals can and will be met thereby ensuring efficiency of the system. The Examiner notes that Wang et al. optimizing electrical power generation/use (See Paragraph 0014), where Marhoefer further discloses optimizing electrical power generation/use (See Paragraph 0022) and how the optimization controls how the system operates (See claim 1).

Regarding Claim 12: Wang et al. in view of Marhoefer teach the limitations of claim 11. Wang et al. further teach wherein determining the set of values for the set of control variables comprises: 
preparing the cost function to operate on the set of control variables, the cost function including the one or more constraints and the plurality of cost elements associated with operation of the electrical system (See Figure 1 – “construct an objective function”, Paragraph 0020 – “a flexible power generation cost optimization model is selected according to the practical situation of the electric power system and the practical purpose of optimization”, Paragraph 0023 – “flexible power generation cost optimization model”, Paragraph 0025 – “minimum load loss cost”, Paragraph 0028 – “constructing a Lagrange objective function according to the corresponding multi-dimensional flexible, power generation cost flexible”, claim 1, and claim 3); 
executing a minimization of the cost function by utilizing the optimization algorithm to find the set of control values for the set of control variables (See Paragraph 0023 – “flexible power generation cost optimization model”, Paragraph 0025 – “minimum load loss cost”, claim 1, and claim 3 – “min f(δ)”). 

Regarding Claim 15: Wang et al. in view of Marhoefer teach the limitations of claim 11. Wang et al. further teach wherein the set of configuration elements define how to calculate an amount for each of the plurality of cost elements (See Figure 1 – “construct an objective function”, Paragraph 0020 – “a flexible power generation cost optimization model is selected according to the practical situation of the electric power system and the practical purpose of optimization”, Paragraph 0023 – “flexible power generation cost optimization model”, Paragraph 0025 – “minimum load loss cost”, Paragraph 0028 – “constructing a Lagrange objective function according to the corresponding multi-dimensional flexible, power generation cost flexible”, claim 1, and claim 3). 

Regarding Claim 16: Wang et al. in view of Marhoefer teach the limitations of claim 11. Wang et al. further teach wherein the configuration elements specify that the plurality of cost elements include one or more incentives associated with operation of the electrical system (See Paragraph 0023 – “flexible power generation cost optimization model”, Paragraph 0025 – “minimum load loss cost”, claim 1, claim 3 – “min f(δ)”, and the 

Regarding Claim 17: Wang et al. in view of Marhoefer teach the limitations of claim 11. Wang et al. further teach: receiving a set of inputs providing indication of one or more conditions that are external to the controller and the electrical system, wherein the set of control values for the set of control variables is determined by also considering the one or more conditions (See Figure 1 – “data input”, Paragraph 0022 – “the flexible optimization model  … the value of each flexible index reflects the operating state of the system”, Paragraph 0028 – “the power grid operating state controlled variables such as the active power, the reactive power and the flexible index at this moment”, and claim 1 – “optimization calculation”). 
Wang et al. do not specifically disclose receiving a set of external inputs. However, Marhoefer further teaches receiving a set of external inputs (See Paragraph 0073 – “using information from external sources”, Paragraph 0087, and Paragraph 0100 – “receive data inputs from sources external to the intelligent generation system. Some examples of these external sources include real-time market rate information from the electric utility and projections of solar energy and wind from weather service bureaus”).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified Wang et al. to incorporate the teachings as taught by Marhoefer in order to ensure all variables are taken into account thereby allowing appropriate predictions to be made.

Regarding Claim 20: Wang et al. in view of Marhoefer teach the limitations of claim 11. Wang et al. further teach: 
the set of control variables comprising one of a plurality of control variables sets within a control parameter set X (See Figure 1, Abstract, Paragraph 0008 – “a multi-dimensional flexible optimization model or a flexible power generation cost optimization model is selected according to the practical situation of the electric power system and the practical purpose of optimization”, Paragraph 0020 – “multi-dimensional flexible optimization model”, Paragraphs 0023-0025 – “flexible power generation cost optimization model”, and claim 1 – “selecting a multi-dimensional flexible optimization model or a flexible power generation cost optimization model”); 
wherein determining the set of control values for the set of control variables further comprises determining a set of values for the plurality of control variables sets within X, providing the set of values for X (See Figure 1, Abstract, Paragraph 0008, Paragraph 0020 – “the multi-dimensional flexible optimization model takes the operation cost flexibility, the node voltage flexibility, the generator power output flexibility and the power transmission line capacity flexibility of the electric power system into account simultaneously, and aims at comprehensive optimization of the economic efficiency, safety, and reliability of system operation, and the form of the multi-dimensional flexible optimization model”, Paragraphs 0023-0025 – “the flexible power generation cost optimization model”, claim 1, and claim 5 – “constructing a Lagrange objective function according to the corresponding multi-dimensional flexible, power generation cost flexible”). 


each of the plurality of control variable sets to be applied to a different time segment within an upcoming time domain, the set of control variables to be applied to a corresponding time segment of the upcoming time domain and each other set within the control parameter set X to be applied during a different time segment of the upcoming time domain to optimize operation of the electrical system over the upcoming time domain (See Figure 3, Paragraph 0022 – “the optimization method seeks to simultaneously minimize two objective functions: Y=a2.times.2+a3.times.3 and Z=b2Y2+b3Y3+Y. Y is the goal of creating a defined non-zero supply of electricity”, Paragraph 0057, Paragraph 0064 – “optimizes the mix of energy from all available energy sources, including stored electricity and/or stored hydrogen, to satisfy the electric, thermal, and transportation fuel demands of the installation according to various optimization factors, such as the lowest possible cost”, Paragraph 0088 – “the optimization profile might take into significant account such variables as the likely market price of electricity under a time-of-use or market based rate schedule”, user to select the objective or other criteria used in regulating electricity and/or hydrogen production … provide the user with displays of the system's performance and progress towards achieving the optimization objectives”, Paragraph 0097 – “control the energy consuming installation”, Paragraph 0102 – “user input button 310, "Time," allows the user to select one or more times or time periods associated with the electricity”, claim 1 – “optimizing respective amounts of power obtained from the utility-provided energy sources, produced by the renewable energy sources, and produced by converting energy in the stored volume of stored energy to power, wherein the respective amounts of power are optimized according to a second formula that is dependent on the first formula”, and claim 7 – “a timeframe”);
wherein controlling operation of the electrical system based on the optimization algorithm comprises controlling the electrical system during each time segment of the upcoming time domain based on the set of values for a corresponding control variable set of X (See Figure 1, Figure 5 – “building (energy optimized according to price, type, need seasonality and car fueling requirements)”, Figure 7, Paragraph 0022 – “the optimization method seeks to simultaneously minimize two objective functions: Y=a2.times.2+a3.times.3 and Z=b2Y2+b3Y3+Y. Y is the goal of creating a defined non-zero supply of electricity”, Paragraph 0057, Paragraph 0064 – “optimizes the mix of energy from all available energy sources, including stored electricity and/or stored hydrogen, to satisfy the electric, thermal, and transportation fuel demands of the installation according to various optimization factors”, Paragraph 0097 – “control the energy consuming installation”, Paragraph 0111, and claim 1).



Regarding Claim 21: Wang et al. in view of Marhoefer teach the limitations of claim 20. Wang et al. further teach wherein providing the set of values for X comprises providing a given set of control values for each of the plurality of sets of control variables of X to the electrical system in advance and wherein providing the set of values for X comprises providing a given set of control values for each of the plurality of sets of control variables of X individually (See Figure 1, Abstract, Paragraph 0008, Paragraph 0014 – “constructing a Lagrange objective function”, Paragraph 0020 – “the multi-dimensional flexible optimization model takes the operation cost flexibility, the node voltage flexibility, the generator power output flexibility and the power transmission line capacity flexibility of the electric power system into account simultaneously, and aims at comprehensive optimization of the economic efficiency, safety, and reliability of system operation, and the form of the multi-dimensional flexible optimization model”, Paragraphs 0023-0025 – “the flexible power generation cost optimization model”, Paragraph 0028, claim 1, and claim 5 – “constructing a Lagrange objective function according to the corresponding multi-dimensional flexible, power generation cost flexible”). 
Wang et al. do not specifically disclose controlling the electrical system based on the set of values for X or a corresponding time segment of the upcoming time domain. However, Marhoefer further teaches: 
controlling the electrical system based on the set of values for X (See Figure 1, Figure 5 – “building (energy optimized according to price, type, need seasonality and car fueling requirements)”, Figure 7, Paragraph 0022 – “the optimization method seeks to simultaneously minimize two objective functions: Y=a2.times.2+a3.times.3 and Z=b2Y2+b3Y3+Y. Y is the goal of creating a defined non-zero supply of electricity”, Paragraph 0057, Paragraph 0064 – “optimizes the mix of energy from all available energy sources, including stored electricity and/or stored hydrogen, to satisfy the electric, thermal, and transportation fuel demands of the installation according to various optimization factors”, Paragraph 0097 – “control the energy consuming installation”, Paragraph 0111, and claim 1);
a corresponding time segment of the upcoming time domain (See Figure 3, Paragraph 0077, Paragraph 0102 – “allows the user to select one or more times or time periods associated with the electricity and/or hydrogen production scenario selected”, claim 1 – “user-configurable optimization criteria”, claim 4 – “a predefined amount of time”, and claim 7 – “a timeframe”).

Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified Wang et al. to incorporate the teachings as taught by Marhoefer in order to better predict the needs of the system thereby ensuring system reliability.

Regarding Claim 22:
preparing the cost function to operate on a current set of values for X, the cost function including the one or more constraints and the one or more cost elements associated with operation of the electrical system (See Figure 1 – “construct an objective function”, Paragraph 0020 – “a flexible power generation cost optimization model is selected according to the practical situation of the electric power system and the practical purpose of optimization”, Paragraph 0023 – “flexible power generation cost optimization model”, Paragraph 0025 – “minimum load loss cost”, Paragraph 0028 – “constructing a Lagrange objective function according to the corresponding multi-dimensional flexible, power generation cost flexible”, claim 1, claim 3, and claim 5); 
executing a minimization of the cost function based on the current set of values for X to determine an optimal set of values for X (See Paragraph 0023 – “flexible power generation cost optimization model”, Paragraph 0025 – “minimum load loss cost”, claim 1, and claim 3 – “min f(δ)”). 

Regarding Claim 23: Wang et al. in view of Marhoefer teach the limitations of claim 22. Wang et al. further teach: 
the determining the optimal set of values for X is performed, wherein the “system” provides the set of optimal values for X,  wherein the “system” receives the set of optimal values for X and determines the at least one action utilizing the set of optimal values for X in conjunction with a control law (See Figure 1, Abstract, Paragraph 0008, Paragraph 0014 – “constructing a Lagrange objective function”, Paragraph 0020 – “the multi-dimensional flexible optimization model takes the operation cost flexibility, the node voltage flexibility, the generator power output flexibility and the power transmission line capacity flexibility of the electric power system into account simultaneously, and aims at comprehensive optimization of the economic efficiency, safety, and reliability of system operation, and the form of the multi-dimensional flexible optimization model”, Paragraphs 0023-0025 – “the flexible power generation cost optimization model”, Paragraph 0028, claim 1, and claim 5 – “constructing a Lagrange objective function according to the corresponding multi-dimensional flexible, power generation cost flexible”). 

Wang et al. do not specifically disclose a first processing device, and economic optimizer, and a dynamic manager. However, Marhoefer further teaches a first processing device, and economic optimizer, and a dynamic manager (See Figure 2 – “optimizer, programmed production”, Figure 3, Figure 6 – “optimizer, programmed electricity storage”, Paragraph 0098 – “the user interface might alternatively be a software component running on a computer or other device”, Paragraph 0118 – “implemented in software”, and claim 2 – “a processor to execute the method”).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified Wang et al. to incorporate the teachings as taught by Marhoefer in order to more efficiently make determinations thereby speeding up the process.

Regarding Claim 24:
preparing the cost function to operate on a current set of values for a control parameter set X comprising a plurality of sets of control variables and the cost function including the one or more constraints and the plurality of cost elements associated with operation of the electrical system (See Figure 1 – “construct an objective function”, Paragraph 0020 – “a flexible power generation cost optimization model is selected according to the practical situation of the electric power system and the practical purpose of optimization”, Paragraph 0023 – “gives consideration to the power generation cost flexibility of the system, rigid constraints are adopted, and the form of the flexible power generation cost optimization model”, Paragraph 0025 – “minimum load loss cost”, Paragraph 0028 – “constructing a Lagrange objective function according to the corresponding multi-dimensional flexible, power generation cost flexible”, claim 1, claim 3, and claim 5);
executing a generalized minimization of the cost function based on the current set of values for a control parameter set X to determine optimal set of values for control parameter set X (See Paragraph 0023 – “flexible power generation cost optimization model”, Paragraph 0025 – “minimum load loss cost”, Paragraph 0028 – “obtain the optimal solution of the model”, claim 1, claim 3 – “min f(δ)”, and claim 5 – “constructing a Lagrange objective function according to the corresponding multi-dimensional flexible, power generation cost flexible”); 
providing X to a system, wherein the system determines the set of control values for the set of control variables by utilizing X in conjunction with a control law (See Figure 1 – “construct an objective function”, Paragraph 0020 – “a flexible power generation cost optimization model is selected according to the practical situation of the electric power system and the practical purpose of optimization”, Paragraph 0023 – “gives consideration to the power generation cost flexibility of the system, rigid constraints are adopted, and the form of the flexible power generation cost optimization model”, Paragraph 0025 – “minimum load loss cost”, Paragraph 0028 – “constructing a Lagrange objective function according to the corresponding multi-dimensional flexible, power generation cost flexible”, claim 1, claim 3 – “upper and a lower limits”, and claim 5); 
providing the set of control values for the set of control variables (See Figure 1 – “Output a flexible optimization result”, Paragraph 0015 – “the load curtailment measure is adopted to recover the system to a feasible region at the minimum load loss cost”, Paragraph 0025, Paragraph 0029 – “the bottleneck affecting the economic efficiency of system operation can be found out based on the optimization result, and therefore, reference can be provided for upgrading and modifying the power grid”, and claim 1). 

Wang et al. do not specifically disclose applying variables during different time segments of an upcoming time domain or a dynamic manager and an economic optimizer. However, Marhoefer further teaches:
applying variables during different time segments of an upcoming time domain (See Figure 3, Paragraph 0077, Paragraph 0102 – “allows the user to select one or more times or time periods associated with the electricity and/or hydrogen production scenario selected”, claim 1 – “user-configurable optimization criteria”, claim 4 – “a predefined amount of time”, and claim 7 – “a timeframe
a dynamic manager and an economic optimizer (See Figure 2 – “optimizer, programmed production”, Figure 3, Figure 6 – “optimizer, programmed electricity storage”, Paragraph 0098 – “the user interface might alternatively be a software component running on a computer or other device”, and Paragraph 0118 – “implemented in software”);
automatically controls operation of the one or more components of the electrical system utilizing the set of control values for the set of control variables (See Figure 1, Figure 5 – “building (energy optimized according to price, type, need seasonality and car fueling requirements)”, Figure 7, Paragraph 0022 – “the optimization method seeks to simultaneously minimize two objective functions: Y=a2.times.2+a3.times.3 and Z=b2Y2+b3Y3+Y. Y is the goal of creating a defined non-zero supply of electricity”, Paragraph 0057, Paragraph 0064 – “optimizes the mix of energy from all available energy sources, including stored electricity and/or stored hydrogen, to satisfy the electric, thermal, and transportation fuel demands of the installation according to various optimization factors, such as the lowest possible cost”, Paragraph 0097 – “control the energy consuming installation”, Paragraph 0111, and claim 1 – “optimizing respective amounts of power obtained from the utility-provided energy sources, produced by the renewable energy sources, and produced by converting energy in the stored volume of stored energy to power, wherein the respective amounts of power are optimized according to a second formula that is dependent on the first formula”).

Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified Wang et al. to incorporate the .

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2015/0355655 A1) in view of Marhoefer (US 2009/0048716 A1) and further in view of Schaefer et al. (US 2010/0174643 A1).

Regarding Claim 13: Wang et al. in view of Marhoefer teach the limitations of claim 11. Wang et al. do not specifically disclose the following. However, Marhoefer further teach wherein the set of configuration elements specify that the plurality of cost elements, and thereby the cost function, includes at least a value of reserve energy (See Figure 2, Figure 5, Figure 6, Abstract – “the current store of stored energy”, Paragraph 0056 – “reserve or standby energy stores”, Paragraph 0114, and claim 1 – “optimizing respective amounts of power obtained from the utility-provided energy sources, produced by the renewable energy sources, and produced by converting energy in the stored volume of stored energy to power, wherein the respective amounts of power are optimized according to a second formula that is dependent on the first formula”).
The teachings of Wang et al. and Marhoefer are related because both are optimizing electrical power generation. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified Wang et al. to incorporate the teachings as taught by Marhoefer in order to better determine if goals can and will be met thereby ensuring efficiency of the system. The Examiner notes that Wang et al. optimizing electrical power generation/use (See 
Wang et al. in view of Marhoefer do not specifically disclose wherein the set of configuration elements specify that the plurality of cost elements, and thereby the cost function, includes at least time of use (ToU) supply charges and demand charges. However, Schaefer et al. further teach wherein the set of configuration elements specify that the plurality of cost elements, and thereby the cost function, includes at least time of use (ToU) supply charges and demand charges (See Figure 4 – “Total kW-hr, Dmd, Bill($)”, Paragraph 0040 – “compute a monthly energy bill, a utility may use peak demand, energy usage per day/time, cumulative energy consumed in the period, the rate schedule, and taxes … V Base ( period ) = ( E BaseDemand R Demand + period E BaseUse ( t ) R Use ( t , c Base ) .DELTA. t ) ( 1 + Taxes )”, Paragraph 0084 – “The current energy rate 67 is also required as shown for calculating the gross energy cost calculation 66”, and claim 1 – “obtaining rates that determine primary energy cost including energy demand rates, usage rates, and tax rates for predetermined time periods … calculating a value of a total energy bill … generating an output to a consumer in the form of at least one of a billing report”).
The teachings of Wang et al., Marhoefer, and Schaefer et al. are related because all are trying to reduce electrical energy production/use costs. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the power optimization system Wang et al. in view of Marhoefer to incorporate the cost algorithm as taught by Schaefer et al. in order to help regulate 

Regarding Claim 14: Wang et al. in view of Marhoefer teach the limitations of claim 11. Wang et al. in view of Marhoefer do not specifically disclose the following. However, Schaefer et al. further teach wherein the plurality of cost elements include a tariff definition (See Paragraph 0017 – “tax rate for a predetermined time period”, Paragraph 0040, and claim 1 – “tax rates for predetermined time periods”). 
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified Wang et al. in view of Marhoefer to incorporate the teachings as taught by Schaefer et al. in order to better predict the costs to run the system thereby ensuring budget requirements are met.

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2015/0355655 A1) in view of Marhoefer (US 2009/0048716 A1) and further in view of Ghosh et al. (US 2014/0365022 A1).

Regarding Claim 18: Wang et al. in view of Marhoefer teach the limitations of claim 11. Wang et al. further teach determining a load on the electrical system, wherein the carrying out load flow calculation”, Paragraph 0008 – “load flow calculation is carried out based on the operating conditions of the electric power system”, and Paragraph 0027 – “load flow calculation is carried out based on the operating conditions of the electric power system to obtain the active power and the reactive power of each bus, the voltages of the nodes, and the electric conductance, the electric susceptibility, and the phase angle difference between nodes”). 
Wang et al. do not specifically disclose predicting a load on the electrical system during the upcoming time domain and consideration of the predicted load on the electrical system during an upcoming time domain. However, Marhoefer further teaches: 
predictive supply/demand profiles (See Figure 2 and Paragraph 0089 – “predictive supply/demand profiles”);
time domains (See Paragraph 0077, Paragraph 0102 – “allows the user to select one or more times or time periods associated with the electricity and/or hydrogen production scenario selected”, claim 4 – “a predefined amount of time”, and claim 7 – “a timeframe”).

Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified Wang et al. to incorporate the teachings as taught by Marhoefer in order to better forecast future needs of the system thereby improving system reliability.
The electrical load prediction module uses fractions of total daily electrical usage for all time periods to forecast future intra-day electricity loads for the plurality of time periods”, Paragraph 0020 – “a first goal takes into account the customer response to time-of-day price incentives and adjusts these incentive values within a pre-defined neighborhood of the baseline price to minimize the deviation of the predicted day-ahead load profile from a desired profile”, Paragraph 0022 – “predicted electricity usage”, Paragraph 0036 – “TOD load prediction”, Paragraph 0051, Paragraph 0056 – “A baseline electrical load for each time period is generated by the electrical load prediction module”, Paragraph 0058, and Paragraph 0063).
The teachings of Wang et al., Marhoefer, and Ghosh et al. are related because all are analyzing electrical systems to make determinations. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified Wang et al. in view of Marhoefer to incorporate the teachings as taught by Ghosh et al. in order to better predict the loads put on the system thereby ensuring load requirements are met. The Examiner notes that Wang et al. a total cost for electrical power generation/use (See Abstract), Marhoefer further discloses optimizing electrical power generation/use to minimize cost (See Abstract), and Ghosh et al. further teach 

Regarding Claim 19: Wang et al. in view of Marhoefer teach the limitations of claim 11. Wang et al. further teach: 
determining generation by the generator of the electrical system (See Paragraph0008, Paragraph 0010 – “the active power and the reactive power of the node k”, Paragraph 0011 – “constraints of the generator real and reactive power outputs”, Paragraph 0012 – “the active power of the generator i and the upper and lower limits of the active power”, Paragraph 0018 – “active power outputs of all generator sets”, Paragraph 0021, Paragraph 0027, and claim 1 – “an active power of the generator”);
wherein the determining the set of control values for the set of control variables includes consideration of the determined generation (See Figure 1, Abstract – “carrying out load flow calculation”, Paragraph 0008 – “load flow calculation is carried out based on the operating conditions of the electric power system”, and Paragraph 0027 – “load flow calculation is carried out based on the operating conditions of the electric power system to obtain the active power and the reactive power of each bus, the voltages of the nodes, and the electric conductance, the electric susceptibility, and the phase angle difference between nodes”). 

Wang et al. do not specifically disclose predicting generation by a generator at an upcoming time domain or a predicted load. However, Marhoefer further teaches: 
predictive supply/demand profiles (See Figure 2 and Paragraph 0089 – “predictive supply/demand profiles”);
time domains (See Paragraph 0077, Paragraph 0102 – “allows the user to select one or more times or time periods associated with the electricity and/or hydrogen production scenario selected”, claim 4 – “a predefined amount of time”, and claim 7 – “a timeframe”).

Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified Wang et al. to incorporate the teachings as taught by Marhoefer in order to better forecast future needs of the system thereby improving system reliability.
Wang et al. in view of Marhoefer do not specifically disclose predicting generation by a generator at an upcoming time domain. However, Ghosh et al. further teach predicting generation by the generator at an upcoming time domain (See Abstract, Paragraph 0007 – “The electrical load prediction module uses fractions of total daily electrical usage for all time periods to forecast future intra-day electricity loads for the plurality of time periods”, Paragraph 0020 – “a first goal takes into account the customer response to time-of-day price incentives and adjusts these incentive values within a pre-defined neighborhood of the baseline price to minimize the deviation of the predicted day-ahead load profile from a desired profile”, Paragraph 0022 – “predicted electricity usage”, Paragraph 0036 – “TOD load prediction”, Paragraph 0051, Paragraph 0056 – “A baseline electrical load for each time period is generated by the electrical load prediction module”, Paragraph 0058, and Paragraph 0063).
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 


Claims 1-26 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22 of Patent No. 10,395,196 B2, over claims 1-26 of Patent No. 10,592,833 B2, and claims 1-26 of Patent Application 16/517,428.  Although the conflicting claims are not identical, they are not patentably distinct from each other because all sets of claims are generally directed toward similar details related to a system for controlling an electrical system by analyzing demand using a cost optimization function for certain segments.  The details of generating a control plan based off variables of an electrical system in certain segments, while incorporating costs, are recited in all applications, but in different claims.  The related application presents these details mainly in its independent claims, while these details are recited throughout both the independent claims and the dependent claims of the instant application.  Differences in the claims are addressed by the prior art applied in the rejections above (namely features that may be recited in the instant claims, but are not specifically presented in the claims of the related application).  Also, elimination of an element or its functions is deemed to be obvious in light of prior art teachings of at least the recited element or its functions (see In re Karlson, 136 USPQ 184, 186; 311 F2d 581 (CCPA 1963)).  
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
The prior art made of record, but not relied upon is considered pertinent to Applicant's disclosure is listed on the attached PTO-892 and should be taken into account / considered by the Applicant upon reviewing this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HENRY whose telephone number is (571)270-0504.  The examiner can normally be reached on Monday-Thursday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN EPSTEIN can be reached on (571)-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW D HENRY/Examiner, Art Unit 3683                                              3/15/2021